Per Curiam.
On its appeal to this Court, the defendant contends that on facts shown by all the evidence, it is not liable to the plaintiffs in these actions, and that for that reason there was error in the refusal of the trial court to allow its motion at the close of all the evidence for judgment as of nonsuit, or to give the peremptory instruction requested by the defendant in apt time, and in writing.
After a careful examination of the record, we are of opinion that defendant’s contention cannot be sustained. Its assignments of error are overruled, and the judgment is affirmed.
*842Both actions arise out of a collision at a grade crossing in the town of Enfield, N. C. Every fact involved in the issues submitted to the jury to determine the liability of the defendant was in dispute. The evidence was conflicting, and for that reason was properly submitted to the jury. The principles of law applicable to the facts as the jury might find them from the evidence are well settled and were correctly applied by the court in its rulings during the trial, and in its charge to the jury. The record discloses no error of law in the trial.
No error.
Devin, J., took no part in the consideration or decision of this ease.